Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Carey, J.), rendered September 25, 1990, convicting him of attempted assault in the second degree, criminal possession of a weapon in the third degree, criminal mischief in the third degree, reckless endangerment in the second degree, unlawful imprisonment in the second degree (two counts), aggravated harassment in *778the second degree (two counts), harassment, leaving the scene of an accident, and criminal contempt in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was insufficient to establish his guilt beyond a reasonable doubt. We disagree. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We find the defendant’s remaining contention to be without merit. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.